DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-15 and 17-26 are currently pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Following the Interview (03/09/2022), the allowable portions of previous claim 16 were incorporated into the independent claims (1 and 15) rendering the claims as a whole as allowable over the prior art of record and for the same reasons as detailed in the Non-Final Office Action (12/24/2021). 
The closest prior art of record Hughes (US 2016/0120433) does not disclose nor render obvious the flexible frame in combination to the rigid outer shell of the housing where the button is to be formed within the opening of the flexible frame and is then depressed into said frame upon actuation of the button by the user. Hughes teaches a single rigid shell surrounding the components above the trigger input and circuit board but does not require an additional flexible frame to function and the skilled artisan before the effective filing date would not have been motivated to incorporate one into the design of Hughes without the express use of the Applicant’s original disclosure as a blueprint for doing so.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794